Citation Nr: 0014607	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  97-15 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Timeliness of appeal.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1942 to 
September 1945.

This came before the Board of Veterans' Appeals (Board) on 
appeal from a decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  This 
appeal is the subject of an August 1999 Remand from the U. S. 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veteran's Appeals prior to March 1, 1999) 
(hereinafter Court).


FINDINGS OF FACT

1.  The RO severed entitlement to service connection for an 
undescended left testicle, in a November 1945 rating 
decision.

2.  Notice of the RO's severance of entitlement to service 
connection benefits was dated December 1945.  The veteran did 
not appeal.

3.  In October 1993, the RO denied the claim to reopen.

4.  The veteran submitted a duplicate claim in 1997.


CONCLUSION OF LAW

The veteran did not timely appeal the October 1993 decision.  
The decision is final and the Board does not have 
jurisdiction of a duplicate claim.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.202, 20.203, 20.302 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal was the subject of a Remand from the Court.  The 
Board's prior December 1998 decision was vacated.  The 
unopposed motion from General Counsel indicated that the 
basis for the Remand was the Board's failure to consider the 
Court's holdings in Bernard v. Brown, 4 Vet. App. 384 (1993) 
and Marsh v. West, 11 Vet. App. 468 (1998).

As stated in the Court's Remand, in Bernard, the Court held 
that when the Board addresses an issue that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that issue and an opportunity to submit such 
evidence and argument.  Id., at 394.  In Marsh, the Court 
held that the Board's discussion regarding the timeliness of 
the veteran's Notice of Disagreement "without first 
according the veteran an opportunity to submit evidence or 
argument on that question was prejudicial."  Marsh, 11 Vet. 
App. at 471.  

As just stated, the holding in Bernard was reached when the 
Board addressed an issue that had not been addressed by the 
RO.  The result in Marsh was reached when the Board raised 
the matter of the timeliness of a Notice of Disagreement for 
the first time in its decision, as the issue had not been 
raised below.  Our review of the record reflects that the 
appeal was based on the veteran's disagreement with 
notification in February 1997 from the RO that his time to 
appeal a prior decision had expired.  The appellant filed a 
Notice of Disagreement as to that February 1997 letter.  The 
issue listed in the Statement of the Case was the timeliness 
of the appeal.  In his April 1997 VA Form-9 Appeal to the 
Board of Veterans' Appeals, the appellant argued his position 
as to the timeliness issue.  The November 1998 Written Brief 
Presentation argued the timeliness of the appeal.  The issue 
certified on appeal was the timeliness of the appeal.  The 
Board's decision in December 1998 did not address the issue 
not previously addressed by the RO and did not raise a matter 
for the first time not raised below.  Bernard and Marsh are 
inapplicable in this case.  Additionally, there is evidence 
of compliance with both Bernard and Marsh as the veteran has 
been given adequate notice, an opportunity to submit evidence 
and argument on the issue of timeliness and both he and his 
accredited representative have submitted arguments on the 
issue of timeliness. 

On Remand, the veteran's attorney has requested that the 
Board consider whether the veteran was separately and 
properly notified of his appellate rights following the RO's 
October 1993 denial of the veteran's claim.  The claims 
folder contains a cover letter to the October 1993 rating 
decision dated November 3, 1993 and addressed to the 
veteran's last address of record.  The cover letter directs 
the veteran's attention to the reverse side to his procedural 
and appellate rights, and was not returned as undelivered.  
Accordingly, the Board finds that the veteran was properly 
notified of his appellate rights following the October 1993 
denial of his petition to reopen his claim for service 
connection for removal of the left testicle.

It has not been argued that the veteran has submitted 
anything that approximates new and material evidence.  
Instead, he claims that he did not receive notification of a 
December 1945 letter informing him of the severance, and that 
the Board should perform de novo review. 

The RO granted service connection for surgical removal of the 
left testicle in a rating decision dated October 1945.  The 
RO severed service connection for undescended left testicle 
in a November 1945 rating decision.  In December 1945, the VA 
sent a letter to the veteran that service connection was 
severed.  The veteran did not file a notice of disagreement.  
There is nothing to establish that notification was not sent, 
but this allegation is not relevant.  The veteran did not 
appeal the 1993 decision either.  The issue was last 
addressed in October 1993, when the RO decided that there was 
no new and material evidence. 

The governing regulations provide that, in order to perfect 
an appeal, the appellant must file a notice of disagreement 
with a determination by the agency of original jurisdiction 
within one year from the date that that agency mails notice 
of its determination to him or her.  A substantive appeal 
must also be filed within 60 days from the date that the 
agency of original jurisdiction mails the statement of the 
case to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, which ever period ends later.  
Otherwise, that determination will become final.  38 C.F.R. 
§§ 20.202, 20.203, 20.302 (1999).  Appellate review of an 
adverse decision of the RO is initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished.  38 U.S.C.A. § 7105(a) 
(West 1991); 38 C.F.R. § 20.302 (1999).

After having carefully reviewed all of the evidence, the 
Board finds that the appellant did not file a timely notice 
of disagreement to the October 1993 decision and that 
decision became final.

In January 1997 the veteran requested consideration of a 
claim for service connection for a testicle disability.  He 
also submitted copies of his service records.  In a February 
1997 letter, the veteran was informed that he was notified of 
a denial in November 1993 and the decision was final.  He 
could reopen the claim upon the submission of new and 
material evidence.  The RO did not prepare a rating decision.  
Implicit in the decision to not prepare a rating decision is 
the fact that the rating board did not have jurisdiction.

In essence, this is a duplicate claim and there is no 
jurisdiction.  Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 
1996).  The veteran's request to perform de novo review is 
outside the law.  The Board has been presented with a claim 
and evidence all of which was previously considered, the 
claim is no more than a duplicate claim.

In June 1993 the veteran made a claim of service connection 
for removal of his left testicle.  The regional office denied 
the claim to reopen in 1993.  The veteran did not file a 
notice of disagreement.  In January 1997 the veteran sought 
to enter a claim of service connection for removal of his 
left testicle by submitting copies of his service medical 
records.  These records were already on file.  

The veteran has not submitted documentation that would give 
rise to the issue of whether he submitted new and material 
evidence.  In fact, he has not claimed that he has submitted 
new and material evidence.  Rather, he has merely requested 
that the Board perform de novo review.  The 1993 rating 
decision is final and the 1997 claim is no more than a 
duplicate claim.  When everything is a duplicate, the issue 
is timeliness of appeal rather than whether there is new and 
material evidence to reopen a claim.  The Board does not have 
jurisdiction over a previously addressed final decision.

The Board notes that there is a presumption of regularity 
that supports "the official acts of public officers and, in 
the absence of clear evidence to the contrary, courts presume 
that they have properly discharged their official duties."  
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  In 
Saylock v. Derwinski, 3 Vet. App. 394, 395 (1992), the Court 
held that this presumption extends to the actions of the RO 
in discharging its duty to mail a copy of the determination 
decision to the veteran at the latest address then of record. 
Id.; see also 38 U.S.C.A. § 5104(a) (West 1991) (Secretary to 
provide to the claimant timely notice of decision); 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).

In the instant case, the December 1945 notification letter 
informed the veteran of the reasons and bases for the 
severance of service connection.  Pursuant to the Court's 
findings in Saylock, supra, it is presumed that the RO 
discharged its official duty at that time and mailed the 
notification letter to the veteran's last known address of 
record.  This presumption is supported by the fact that the 
December 1945 notification letter was not returned by the 
United States Post Office, and there is no other indication 
that the letter failed to reach its intended destination.

Lastly, if this were an issue of whether there is new and 
material evidence to reopen that claim would fail.  As noted, 
there are prior final decisions.  Since the last decision he 
submitted another claim and copies of service records that 
were previously reviewed by the RO.  Duplicate, cumulative 
and redundant evidence is not new and material evidence.  
38 C.F.R. § 3.156 (1999).  Absent new and material evidence, 
the Board would not have jurisdiction.  We again note that 
the veteran has not argued that he has submitted new and 
material evidence.  



ORDER

The appeal is dismissed.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

